IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ANDRE MURRAY,                             §
                                              §
          Defendant Below,                    §   No. 41, 2021
          Appellant,                          §
                                              §
          v.                                  §   Court Below–Superior Court
                                              §   of the State of Delaware
    STATE OF DELAWARE,                        §
                                              §   Cr. ID No. 1710007866 (N)
          Plaintiff Below,                    §
          Appellee.                           §
                                              §

                               Submitted: May 26, 2021
                                Decided: July 30, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                          ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we find it evident that the judgment below should

be affirmed on the basis of and for the reasons assigned in the Superior Court’s

December 22, 2020 order denying the appellant’s motion for postconviction relief.1

Because the Superior Court had already ruled on the appellant’s motion for

postconviction relief, it correctly denied as moot the appellant’s motion for an

extension of time to file an amended motion for postconviction relief. And absent



1
    State v. Murray, 2020 WL 7624853 (Del. Super. Ct. Dec. 22, 2020).
plain error—which we do not find here—we will not consider the arguments that the

appellant makes for the first time on appeal.2

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Tamika R. Montgomery-Reeves
                                                        Justice




2
  Del. Supr. Ct. R. 8 (“Only questions fairly presented to the trial court may be presented for
review; provided, however, that when the interests of justice so require, the Court may consider
and determine any question not so presented.”).
                                               2